COBB, Judge.
The appeal in this case, which was Case No. JU89-3738 at the trial level, challenges the defendant’s conviction because of a violation of the confrontation right under the Sixth and Fourteenth Amendments. See Maryland v. Craig, — U.S. -, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990) and Coy v. Iowa, 487 U.S. 1012, 108 S.Ct. 2798, 101 L.Ed.2d 857 (1988). The facts herein are basically indistinguishable from those in D.A.D. v. State, 566 So.2d 257 (Fla. 5th DCA 1990); therefore, we reverse the judgment and sentence and remand for new trial.
REVERSED AND REMANDED.
COWART and HARRIS, JJ., concur.